Citation Nr: 1418878	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-09 756	)	DATE
	)
	)


THE ISSUE

Whether an April 16, 1986, Board decision that denied entitlement to service connection for the cause of the Veteran's death should be revised or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.  He died in June 1981, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the appellant, alleging clear and unmistakable error in an April 16, 1986, Board decision that denied entitlement to service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The April 16, 1986, Board decision denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.  

2.  The statutory or regulatory provisions extant at the time of the April 16, 1986, Board decision were not correctly applied. 

3.  The outcome of the April 1986 Board decision would have been manifestly different but for the legal error.


CONCLUSION OF LAW

The April 1986 Board decision denying service connection for the cause of the Veteran's death was clearly and unmistakably erroneous.   38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.301, 3.302, 3.312 (1980); 20.1400-1411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board finds that the provisions of VCAA and its implementing regulations do not apply in the case at hand.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of VCAA do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision.  The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.  In any event, in light of the favorable decision for the appellant in this case, no further discussion of VCAA or the duties to notify and assist is necessary at this point.




II.  Clear and Unmistakable Error

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  64 Fed. Reg. 2134 -2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. (2013)).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).  

CUE is defined as the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  38 C.F.R. § 20.1411(a).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied,

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

As a threshold matter, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

In the case at hand, the appellant has claimed entitlement to an effective date prior to March 16, 2000, for service connection for the cause of the Veteran's death.  The current claim is based on the appellant's contention that the denial of service connection for the cause of the Veteran's death in an April 16, 1986, Board decision was clearly and unmistakably erroneous and should therefore be revised.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (1980).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (1980).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (1980).

The record reflects that the Veteran died on June [redacted], 1981.  The Veteran had been in receipt of a 100 percent rating for service-connected schizophrenia, undifferentiated type, at the time of his death.  

A June [redacted], 1981, autopsy report lists the cause of death as "Respiratory Cardiac Failure due to intoxication with Diazepam (Valium) and alcohol" and notes that it was "[p]robably accidental."  The autopsy report states that the Veteran, "according to information received, on June 1, after ingesting pills for the nerves, also ingested alcoholic beverages and furtherly it is believed that he injected himself with [heroin] and after a few minutes he fainted and fell down to the floor uncon[s]cious."  It further stated that "[t]he process of the autopsy revealed as cause of death a cardio-respiratory failure, acute, due to the simultaneous ingestion of Diazepam (valium), alcohol and probably [heroin] with other tranquilizer not detected in the toxicological examinations."  

The attached toxicology report, dated June 10, 1981, notes that the Veteran's blood was "negative for alcohols."  His blood and bilis were negative for "acid extraction," including barbiturates and salicylates.  His blood and bilis were positive for benzodiazepine (Diazepam).  They were negative for heroin, morphine, quinine, cocaine, codeine, methadone, talwin, phenacetin, strychnine, Librium, and phenothiazine.

The above evidence was all of record at the time of the April 1986 Board decision.  Also of record was a police report reiterating the results of the autopsy report.

The record also contained VA and private treatment records from prior to the Veteran's death.  This evidence included records from June 1981 that were associated with the Veteran's death.  A June 1, 1981, record notes that the Veteran had been brought to the hospital by someone who reported that the Veteran "had some drinks and he noticed [the Veteran] was mixing Valium 10 mgs and Darvocet N-100 in an incalculable amount."  A June 4 record notes that the Veteran was "admitted for presenting coma state after intaking alcoholic beverages, Diazopam [sic], thorazine and heroin[]" and was diagnosed with "Intoxication with heroin[] and psycho-pharmacos."

A January 1981 record reflects that the Veteran had been prescribed multiple medications, including Valium and thorazine, for his schizophrenia.

The April 1986 Board decision describes the appellant's contentions as follows:

The appellant and her representative contend that the cause of the veteran's death should be considered service connected because she feels the veteran committed suicide.  She maintains that the veteran had tried to kill himself a few times before in the same manner.  The appellant's representative asserts that since the veteran was service connected for a psychiatric disability, it was highly probable that his ingestion of medicine and alcohol would not have occurred had he been a normal nonschizophrenic person.

The "Discussion and Evaluation" section of the April 1986 Board decision notes there were no findings of cardiovascular disease prior to the Veteran's death and that it was not shown that the Veteran's cardiac failure was related to his military service.  The most relevant portion of the Board decision reads as follows:

Nevertheless, the appellant contends that the cause of death is proximately due to or the result of the veteran's service-connected schizophrenia.  We have carefully considered the hospitalization records prior to the veteran's death, as well as the autopsy report and police record.  Careful consideration has also been given to the private medical reports submitted by the appellant.  However, we are not persuaded that the events leading to the veteran's demise were causally related to his schizophrenia in light of official and medical findings.  While the veteran may well have had suicidal ideations in the past, as evidenced by prior hospitalization records, the evidence of record contemporaneous with the veteran's death neither persuasively demonstrates that the veteran contemplated suicide at the time of his fatal ingestion or that he was affected by the service-connected psychiatric disorder.

Accordingly, the evidence in its entirety is not persuasive that the cause of death was related to the veteran's service-connected disability or otherwise related to military service.

The March 2011 CUE motion raises two bases for revision of the April 1986 Board decision.  First, the motion argues, "where suicide and mental illness are concerned, self-destruction is presumed under 38 CFR 3.302.  Since suicide was raised by a competent medical professional and the veteran was service connected for a psychiatric disability; [the Board] failed to apply the law and allow [dependency and indemnity compensation]."  

Second, the appellant contends that, the Board did not correctly consider whether secondary service connection was warranted, arguing that "the veteran's lack of judgment, due to mental unsoundness, in regulating narcotic intake led to his death."  It was further argued that, "[i]ndependent of the veteran's judgment at the time of the lethal dose of the narcotics; the narcotics themselves were prescribed as treatment for a service-connected psychiatric disability, nevertheless."  It was further noted that the Veteran "was treated with Valium; and yes, Valium is listed on the death certificate as a mechanism in the cause of death."  

The Board finds that the first theory of entitlement cannot form the basis for CUE in this case.  While the appellant is correct that "where suicide and mental illness are concerned, self-destruction is presumed under 38 CFR 3.302," the Board notes that the April 1986 Board denial is based in relevant part on a determination that "the evidence of record contemporaneous with the veteran's death neither persuasively demonstrates that the veteran contemplated suicide at the time of his fatal ingestion or that he was affected by the service-connected psychiatric disorder."  In support of this conclusion, the Board would currently note that the June 1981 autopsy report concludes that the Veteran's death was "[p]robably accidental."  That is, the April 1986 Board decision appears to have arrived at the conclusion that the Veteran's death was an accident, not a suicide.  Therefore, the April 1986 decision cannot be found to have merely failed to correctly apply the regulations pertaining to suicide.  In order for the Board to accept the appellant's argument, it would have to reweigh the evidence of record at the time of the April 1986 decision and find the evidence in favor of suicide to be more probative than the evidence suggesting an accidental overdose.  As noted above, the mere reweighing of evidence cannot form the basis for CUE.  Therefore, CUE cannot be found on that basis.

The Board does find, however, that the appellant's second argument can form a basis for a CUE claim.  The Board observes that it is neither necessary nor accurate to analyze this claim under the secondary service connection regulations.  Rather, the Board can find that the statutory or regulatory provisions for establishing entitlement to service connection were incorrectly applied to the extent that the April 1986 Board decision did not consider the relationship between the Veteran's Valium ingestion itself on the Veteran's death independent from the question of whether this ingestion was intentional or for the purpose of causing death.  

Under 38 C.F.R. § 3.301(a) (1980), "[d]irect service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct."  Under 38 C.F.R. § 3.301(c)(3) (1980), "where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin."  In the case at hand, the Veteran's use of Valium was clearly and unmistakably prescribed for the purpose of treating his service-connected schizophrenia.  The autopsy report and the death certificate clearly and unmistakably link the Veteran's respiratory cardiac failure to Valium ingestion.  The Board further notes that the autopsy's toxicology report clearly and unmistakably reflects that no alcohol or illicit drugs were found in the Veteran's system at the time of his death.  

Based on the above, the Board concludes that 38 C.F.R. § 3.301(c)(3) was not correctly applied to the facts of the appellant's claim in the Board's April 1986 decision.  The Board specifically finds that 38 C.F.R. § 3.301(c)(3) allows for a finding of nexus between the Veteran's Valium use and the cause of his death regardless of whether the Veteran's fatal Valium ingestion occurred in a suicide attempt and regardless of whether the amount of Valium ingested was in excess of prescribed levels.  

If the Board were to find that the evidence of record in April 1986 supports a determination that the Veteran had committed suicide by Valium overdose, such action would not constitute willful misconduct pursuant to 38 C.F.R. § 3.302(a), (b)(2).  As noted in 38 C.F.R. § 3.302(a)(1) "[i]n order for suicide to constitute willful misconduct, the act of self-destruction must be intentional."  According to 38 C.F.R. § 3.302(a)(2), "[a] person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime of willful misconduct)."  As noted in 38 C.F.R. § 3.302(b)(2), "[t]he act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness."  

While it was not clear and unmistakable that the Veteran's death was a suicide at the time of the April 1986 Board decision, it is clear and unmistakable that the law as it existed in April 1986, had it been correctly applied, would have led to the conclusion, with which reasonable minds could not differ, that the Veteran had been prescribed Valium for his service-connected schizophrenia.  If the Veteran's death were found to have occurred as a result of his use of Valium as prescribed, then such use will not be considered willful misconduct under the provision of 38 C.F.R. § 3.301(c)(3) that states that "where drugs are used for therapeutic purposes..., it will not be considered of misconduct origin."  If the Veteran's death were found to have occurred as a result of his abuse of Valium, then such abuse will not be considered willful misconduct under the provision of 38 C.F.R. § 3.301(c)(3) that states that "where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin."  

The above analysis, taken together, satisfies the first prong of the Damrel test cited above in that 38 C.F.R. § 3.301(c)(3) was incorrectly applied in connection with the conclusion that the Veteran's death had not been determined to have been a suicide.

Turning to the second prong, the Board considers it undebatable that the April 1986 Board decision did not correctly apply 38 C.F.R. § 3.301(c)(3) and that, had it correctly done so, service connection for the cause of the Veteran's death would have been granted regardless of whether the Veteran's death had been ruled a suicide at the time of the April 1986 decision.  Had this error not been committed, it would have manifestly changed the outcome of the April 1986 Board decision.

The Board further finds that the third prong of the Damrel test has been satisfied because the above analysis relies solely upon the record and law that existed at the time of the April 1986 Board decision.

In short, the Board finds that there is clear and unmistakable error in the April 16, 1986, Board decision that denied entitlement to service connection for the cause of the Veteran's death.  


ORDER

The April 16, 1986, Board decision that denied entitlement to service connection for the cause of the Veteran's death contained CUE.




                       ____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



